Case 1:18-cv-08010-MKV Document 63 Filed 10/05/20 Page 1 of 2
        Case 1:18-cv-08010-MKV Document 63 Filed 10/05/20 Page 2 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                       Civil Action No: 1:18-CV-08010-RJS

DEVENDRA RAJ ACHARYA, INDIVIDUALLY AND ON BEHALF OF ALL OTHERS
SIMILARLY SITUATED,
                                                        Plaintiffs,

                             V.
7-ELEVEN, INC. and JIMMY K SOLANKI


                                                                  Defendants.



                              AFFIDAVIT OF SERVICE


                                 Bhurtel Law Firm PLLC
                                  Attorney for Plaintiff(s)

                        Office and Post office Address, Telephone

                                3749 75th Street 2 nd Floor
                               Jackson Heights, NY 11372
                                 Phone # 718-509-6181



Service of a copy of the within is hereby admitted by Attorney for the defendant on Dated,
by


                                 Attorney(s) for defendants BY:
